 In the Matter of BLACK,SIVALLS&BRYSON, INC., EMPLOYERandAMALGAMATED LITHOGRAPHERS OF AMERICA, LOCAL#25, CIO,PETITIONERCase No. 17-RC-62,5.-Decided April 7, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before William J.Scott, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and- Styles].Upon the entire record in this case, the Board finds :1.The Employer, a Delaware corporation with its -general officesand a plant in Kansas City, Missouri, is engaged generally in themanufacture and fabrication of steel products and operates plants inmany States and Canada. The corporation concedes that it is engagedin commerce within the meaning of the Act.The Employer contends, however, that the employees involved inthis proceeding are employees of Black, Sivalls & Bryson, Inc., In-dustrial and Public Relations Division, herein called the Division, andthat the operations of the Division do 'not affect interstate commercewithin the meaning of the Act. It moved that the petition be dis-missed on such grounds.The Division is located in Kansas City, Missouri, in a building apartfrom the Employer's plant. Its almost exclusive function is to printthe Employer's national advertising material, catalogues, price lists,bulletins, letterheads, and forms; the bulk of its output is distributedto the Employer's customers.'The Employer owns the physicalequipment of the Division. Practically all of the supplies and mate-rials used in the Division-,are obtained within the State of Missouri.A very small amount of work, too little to permit a percentage approximation,is donefor other users, most of whom'are in some manner related to the Employer.89 NLRB No. 28.257 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Division is under the separate supervision of a director, who, inturn, is responsible to the Employer.All bills, as well as salaries andwages of the director, supervisors, and employees, are paid directlyby.the Employer.Wadell, the present director, who formerly ownedthe printing shop now operated as the Division, testified that, underan oral agreement, ownership of the shop may at some future daterevert to him upon fulfillment of certain conditions-which, he did notexplain.He also stated that, for all he-knew, he may have alreadyreacquired an ownership interest.The record, however, contains noevidence supporting his statement or in any way conflicting with theabove-stated facts of ownership and control by Black, SivallsBryson, Inc., the Employer.It is clear that the Industrial and Public Relations Division is buta service department of the Employer's widespread interstate opera-tions.The. mere fact that it is separately located and that its im-mediate supervisor has control over day-to-day operations and indi-vidual personnel problems, is insufficient to sever the department fromthe Employer's integrated operations and to constitute it a separateemployer.2Accordingly, as the function of the Industrial and PublicRelations Division is an integral part of the Employer's interstateoperations, we find that the Division's activities affect commerce withinthen eaning, of the Act and that the workmen in the Division, the onlyemployees here involved, are employees of the Employer.312.The labor organization involved claims. to represent certain-employees of the Employer.3.A question affecting commerce, exists concerning the- represeinta-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accord with the agreement of the parties, that alllithographic artists and retouch artists, lithographic cameramen, plate-makers, feeders. and pressmen, multilith operators, strippers, layoutand opaquers, helpers and apprentices, and assistants employed in thelithographic department of the Employer's Industrial and PublicRelations Division at Kansas City, Missouri, but excluding all otheremployees,_ office and clerical employees, and all supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within. the meaning of Section 9 (b.) of the Act.5.The determination of representatives :The,, Petitioner contends that 12 employees who were dismissed in.November 1949 were only temporarily laid off and should therefore bepermitted to vote in any election directed heiein:The Employer-2N. L. R. B.v. Fainblatt,306 U. S. 601.3SeeRingsOptical Company,Inc.,81 NLRB 1171. BLACK, SIVALLS & BRYSON, INC.259argues to the contrary, insisting that they were permanently dis-charged.A number of the employees involved testified that at the time ofthe layoff, they. were told that the layoffs were temporary and thatthey would be recalled.Superintendent Carder who laid off someof them denied having made any such statements. It is undisputedthat 10 of-the employees. had worked less.-than 3 mouths,, I a,, littlelonger than 3-months, and the last 8 months.Only the last had be-come eligible for the Employer's group insurance.The division di-rector testified, without contradiction, that these employees had beenhired to reduce a backlog of work, that the plan had failed, that therewas no longer any work available for them ,4 and that the Employerhad no intention of recalling any of them.None had been recalledat the time of the hearing, 75 days after the layoffs.Upon the fore-going facts, we are satisfied that the 12 employees involved were per-manently terminated without any reasonable expectancy of employ-ment.Accordingly, we find that they are ineligible to vote in theelection.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early-as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional. Director for the Region in which this case washeard, and subject-to Sections 203.6.1.and. 203.62 of National Labor...Relations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by Amalgamated Lithographers of America, Local #25, CIO.4 Thebacklog was eliminated by cancellation of 2 months'issues of the advertisingcatalogue.5The compliance status of Amalgamated Lithographers of America,Local #25, 'CTO, baslapsed since the hearing in thismatter.In the event it fails to renew its compliance withSection "9(f); (g), and (h)within 2 weeks fromS -& date of thisDirection,the Regional...Direct'or' is to advise the Board to that effect.No election shall be'conducted unless anduntil compliance has been renewed.889227-51-vol. 89-18